        Case 4:19-cv-00415-KGB Document 39 Filed 08/20/19 Page 1 of 11



                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    WESTERN DIVISION

TWIN MED, LLC                                 )
                                              )
              Plaintiff,                      )
                                              )
       vs.                                    )
                                              )         Case No. 4:19-cv-00415-KGB
SKYLINE HEALTHCARE LLC, et al.,               )
                                              )
              Defendants.                     )
                                              )

                      BRIEF IN SUPPORT OF DEFENDANTS’
                   MOTION TO DISMISS PLAINITFF’S COMPLAINT

       Now come Defendants Skyline Healthcare, LLC; Pro Procurement Services, LLC; Joseph

Schwartz, Searcy Holdings, LLC d/b/a Searcy Health and Rehab; Lonoke Healthcare Center and

Rehabilitation Facility, LLC d/b/a Grand Prairie Care and Rehabilitation; Highlands of Little

Rock West Markham, LLC d/b/a Highlands of Little Rock at Midtown Therapy and Living

Center; Midtown Therapy and Living Center; Broadway Health Holdings, LLC d/b/a Broadway

Health and Rehabilitation; Laurel Brook Healthcare & Rehabilitation Center, LLC; Highlands of

Little Rock South Cumberland Holdings, LLC d/b/a Highlands of Little Rock at Cumberland

Therapy and Living Center; Highlands of Mountain View SNF Holdings, LLC d/b/a Highlands

of Mountain View Therapy and Living Center; Magnolia Health Holdings, LLC d/b/a Magnolia

Health and Rehab; White Hall Holdings, LLC d/b/a White Hall Health and Rehab; Linrock

Health Care and Rehabilitation Center LLC; Batesville Holdings, LLC d/b/a Batesville Health

and Rehab; Heritage of Hot Springs Holdings, LLC d/b/a Heritage of Hot Springs; Mine Creek

Holdings, LLC d/b/a Mine Creek Health and Rehab; Jonesboro Holdings, LLC d/b/a Jonesboro

Health and Rehab; Highlands of Fort Smith Holdings, LLC d/b/a Highlands of Fort Smith
         Case 4:19-cv-00415-KGB Document 39 Filed 08/20/19 Page 2 of 11




Therapy and Living Center; Highlands of Stamps Holdings, LLC d/b/a Highlands of Stamps

Therapy and Living Center; Highlands of Rogers Dixieland Holdings, LLC d/b/a Highlands of

Northwest Arkansas Therapy and Living Center; Creekside Health Holdings, LLC d/b/a

Creekside Health and Rehab; Lindley Healthcare and Rehabilitation Center, LLC d/b/a Lindley

Healthcare and Rehabilitation Center; and Crown Point Healthcare & Rehabilitation Center, LLC

(collectively “Defendants”) by and through their undersigned counsel, and for their Brief in

Support of Defendants’ Motion to Dismiss, states as follows:

                                   I.    PROCEDURAL HISTORY

       On June 13, 2019, Plaintiff Twin Med, LLC (“Plaintiff”) initiated this matter through the

filing of its Complaint (Doc. No. 1) with the Clerk of this Court. In its Complaint, Plaintiff seeks

damages related to a Medical Supply Agreement through claims of breach of contract, unjust

enrichment, and fraud against numerous defendants. Plaintiff later filed a Notice of Dismissal

Pursuant to Rule 41(a)(1) (Doc. No. 3) relating to its claims against Defendants Stonegate

Health & Rehabilitation, LLC; Glenwood Health &R, LLC; and The Waters of North Little

Rock, LLC. On July 5, 2019, Defendant Madison Health & Rehab, LLC filed its Answer to

Complaint (Doc. No. 5) and denied each allegation contained in Plaintiff’s Complaint.

                                         II.   ARGUMENT

     A. Introduction

       Pursuant to Rules 8(a), 12(b)(1), 12(b)(2), and 12(b)(6) of the Federal Rules of Civil

Procedure, Defendants request dismissal of Plaintiff’s Complaint based upon the following:

          i.   Plaintiff’s Complaint fails to establish that this Court has subject matter

               jurisdiction and therefore, its Complaint must be dismissed.



                                               -2-
         Case 4:19-cv-00415-KGB Document 39 Filed 08/20/19 Page 3 of 11




         ii.    Plaintiff’s Complaint fails to establish that this Court has personal jurisdiction

                over Defendants Joseph Schwartz, Pro Procurement Services, LLC, and Skyline

                Healthcare, LLC and therefore, these Defendants must be dismissed from this

                matter.

         iii.   Plaintiff’s Complaint fails to state a claim against Defendant Pro Procurement

                Services, LLC and therefore, it must be dismissed from this matter.

         iv.    Plaintiff’s Complaint fails to plead fraud with particularity, as required by Rule

                9(b) of the Civil Rules of Civil Procedure, and therefore Count V must be

                dismissed.

      B. Subject Matter Jurisdiction

        “Federal courts are courts of limited jurisdiction [and] possess only that power authorized

by Constitution and statute”. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994) (internal citations omitted). Further, it “is to be presumed that a cause lies outside this

limited jurisdiction and the burden of establishing the contrary rests upon the party asserting

jurisdiction”. Id. (internal citations omitted).

        In actions brought under the Court’s diversity jurisdiction, the citizenship of a limited

liability company is defined by the citizenship of its member(s). See GMAC Commercial Credit

LLC v. Dillard Dep’t Stores, Inc., 357 F.3d 827, 828 (8th Cir. 2004). This is separate and distinct

from corporations whose citizenship is based upon place of incorporation and principal place of

business. See id. But because limited liability companies resemble partnerships and are not

incorporated, and since Congress has not provided otherwise, a limited liability company’s

citizenship is that of its member(s) for diversity jurisdiction purposes. See id. at 829 (holding that



                                                   -3-
         Case 4:19-cv-00415-KGB Document 39 Filed 08/20/19 Page 4 of 11




since an LLC's citizenship is that of its members for diversity jurisdiction purposes, the court,

from the record, could not determine citizenship). It is well established that “[w]hen jurisdiction

is based on the diversity of citizenship, the pleadings, to establish diversity, must set forth with

specificity the citizenship of each of the parties.” Barclay Square Properties v. Midwest Federal

Sav. & Loan Ass’n, 893 F.2d 968, 969 (8th Cir. 1990) (emphasis added). A pleading which fails

to specifically allege the citizenship of each party is insufficient to establish diversity

jurisdiction. See id.

        In this matter, Plaintiff alleges that this “Court has jurisdiction over the parties and this

cause of action pursuant to 28 U.S.C. § 1332 because there is complete diversity of citizenship

between the Plaintiff and the Defendants ... .” (Doc. No 1, ¶ 32) However, Plaintiff’s Complaint

fails to specifically allege the citizenship of each and every unincorporated party, including all

limited liability companies named in the complaint and itself. (Doc. No 1, ¶¶ 1 - 31) Therefore,

Plaintiff has failed to satisfy its burden of establishing diversity jurisdiction and this matter is

presumed to be outside of this Court’s limited jurisdiction. See Kokkonen, 511 U.S. at 377.

Accordingly, Defendants request, pursuant to Rule 12(b)(1) of the Federal Rules of Civil

Procedure, and pursuant to Rule 8(a) which requires the complaint to contain “a short and plain

statement of the grounds upon which the court's jurisdiction depends,” that this Court dismiss

Plaintiff’s Complaint for lack of subject matter jurisdiction.

      C. Personal Jurisdiction

        “In a diversity action, a federal court may assume jurisdiction over nonresident

defendants only to the extent permitted by the long-arm statute of the forum state, and by the due

process clause of the Fourteenth Amendment.” Burlington Indus. v. Maples Indus., 97 F.3d 1100,



                                                -4-
         Case 4:19-cv-00415-KGB Document 39 Filed 08/20/19 Page 5 of 11




1102 (8th Cir. 1996) (citing Bell Paper Box, Inc. v. U.S. Kids, Inc., 22 F.3d 816, 818 (8th Cir.

1994)). The long-arm statute of Arkansas provides that “courts of this state shall have personal

jurisdiction of all persons, and all causes of action or claims for relief, to the maximum extent

permitted by the due process of law clause of the Fourteenth Amendment of the United States

Constitution.” Ark. Code Ann. § 16-4-101. Accordingly, the only issue requiring the Court’s

review is whether the exercise of personal jurisdiction comports with due process.

       “Due process requires ‘minimum contacts’ between the non-resident defendant and the

forum state such that ‘maintenance of the suit does not offend traditional norms of fair play and

substantial justice.’” Burlington Indus., 97 F.3d at 1102 (citing World-wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 291 (1980)). In the Eighth Circuit, a determination as to the sufficiency

of defendant’s contacts is based upon the following five (5) factors, with the first three (3)

factors being of primary importance: “(1) the nature and quality of contacts with the forum state;

(2) the quantity of such contacts; (3) the relation of the cause of action to the contacts; (4) the

interest of the forum state in providing a forum for its residents; and (5) convenience of the

parties.” Id. (citing Land-O-Nod Co. v. Bassett Furniture Indus., Inc., 708 F.2d 1338, 1340 (8th

Cir. 1983). In matters where personal jurisdiction is challenged, it is the burden of the plaintiff to

show that personal jurisdiction exists. See id. (citing Gould v. P.T. Krakatau Steel, 957 F.2d 573,

575 (8th Cir.), cert. denied, 506 U.S. 908 (1992)).

       With the exception of its conclusory statement that “Mr. Schwartz has sufficient contacts

with the state of Arkansas such that he is subject to personal jurisdiction in this Court” (Doc. No.

1, ¶ 4), Plaintiff’s Complaint is devoid of any allegations that establishes this Court’s personal




                                                -5-
         Case 4:19-cv-00415-KGB Document 39 Filed 08/20/19 Page 6 of 11




jurisdiction over Defendants Joseph Schwartz, Pro Procurement Services, LLC, and Skyline

Healthcare, LLC.

              i. Joseph Schwartz

       This Court does not have personal jurisdiction over Defendant Joseph Schwartz based

upon the following: (i) he is a resident of New York; and (ii) Plaintiff’s Complaint failed to meet

its burden by not providing any allegations which establishes that Defendant Joseph Schwartz

has minimum contacts to the state of Arkansas. Accordingly, this Court, pursuant to Rule

12(b)(2) of the Federal Rules of Civil Procedure, should dismiss Defendant Joseph Schwartz

from this matter.

             ii. Pro Procurement Services, LLC

       This Court does not have personal jurisdiction over Defendant Pro Procurement Services,

LLC based upon the following: (i) it is a New Jersey limited liability company; (ii) it is not

registered as a foreign limited liability company in the state of Arkansas; (iii) it is not a party to

the Agreement upon which this suit is based; and (iv) Plaintiff’s Complaint failed to meet its

burden by not providing any allegations which establishes that Defendant Pro Procurement

Services, LLC has minimum contacts to the state of Arkansas. Accordingly, this Court, pursuant

to Rule 12(b)(2) of the Federal Rules of Civil Procedure, should dismiss Defendant Pro

Procurement Services, LLC from this matter.

            iii. Skyline Healthcare, LLC

       This Court does not have personal jurisdiction over Defendant Skyline Healthcare, LLC

based upon the following: (i) it is a New Jersey limited liability company; (ii) it is not registered

as a foreign limited liability company in the state of Arkansas; and (iii) Plaintiff’s Complaint




                                                -6-
         Case 4:19-cv-00415-KGB Document 39 Filed 08/20/19 Page 7 of 11




failed to meet its burden by not providing any allegations which establishes that Defendant

Skyline Healthcare, LLC has minimum contacts to the state of Arkansas. Accordingly, this

Court, pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure, should dismiss

Defendant Skyline Healthcare, LLC from this matter.

     D. Plaintiff’s Complaint Failed to State a Claim Against Defendant Pro Procurement
        Services, LLC

       For a defendant to prevail on a motion to dismiss under Rule 12(b)(6) of the Federal

Rules of Civil Procedure, it must appear beyond doubt that the plaintiff can prove no set of facts

in support of his claim which would entitle him to relief. See Conley v. Gibson, 355 U.S. 41, 45-

46 (1957). When evaluating whether a plaintiff has stated a claim, a court must determine

whether the complaint satisfies Rule 8(a)(2) of the Federal Rules of Civil Procedure. Rule 8(a)(2)

requires “a short and plain statement of the claim showing that the pleader is entitled to relief.”

To survive a Rule 12(b) motion, the complaint must contain enough factual matter to “raise [the]

right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007). “[N]aked assertions devoid of further factual enhancement” will not satisfy Rule

8(a)(2)’s requirement of a short plain statement of the claim showing the pleader is entitled to

relief.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted). Furthermore, a

“formulaic recitation of the elements of a cause of action will not do." Id. Thus, a plaintiff must

plead “factual content that allows the court to draw the reasonable inference that the defendant is

liable for the conduct alleged.” Twombly, 550 U.S. at 555.

       Furthermore, a mere possibility that the defendant acted in contravention of the law will

not suffice. See id. While legal conclusions can provide the framework of the complaint, they

must be supported by factual allegations. See Iqbal, 556 U.S. at 679. A complaint must contain


                                               -7-
           Case 4:19-cv-00415-KGB Document 39 Filed 08/20/19 Page 8 of 11




sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its face.

See id.

          Plaintiff’s claims against Defendants in this matter are based solely upon the Medical

Supply Agreement (“Agreement”) (Doc. No. 1, Exhibit B) between Plaintiff and Defendant

Skyline Healthcare, LLC. However, Defendant Pro Procurement Services, LLC is not a party to

the Agreement nor is it identified as a “Covered Facility” in the Agreement. And while Plaintiff

is unclear as to what claims are being made against Defendant Pro Procurement Services, LLC,

its Complaint provides no allegations against this defendant which would allow this Court to

draw a reasonable inference that Defendant Pro Procurement Services, LLC is liable for any of

Plaintiff’s claims. Based upon Plaintiff’s failure to provide any statements showing it is entitled

to relief from Defendant Pro Procurement Services, LLC, this Court should dismiss Defendant

Pro Procurement Services, LLC from this matter.

     E. Plaintiff’s Complaint Fails to Plead Fraud with Particularity

          Pursuant to Rule 9(b) of the Federal Rules of Civil Procedure, a party alleging fraud

“must state with particularity the circumstances constituting fraud or mistake.” The Eighth

Circuit Court of Appeals provided that “‘[c]ircumstances’ include such matters as the time, place

and contents of false representations, as well as the identity of the person making the

misrepresentation and what was obtained or given up thereby.” Bennett v. Berg, 685 F.2d 1053,

1062 (8th Cir. 1982).

          In support of its claim for fraud against Defendant Joseph Schwartz, Plaintiff alleges two

(2) separate false representations of material fact (Doc. No. 1, ¶¶ 83 – 84); however, Plaintiff’s

Complaint fails to specifically identify who made these representations of material fact. Instead,



                                                 -8-
         Case 4:19-cv-00415-KGB Document 39 Filed 08/20/19 Page 9 of 11




Plaintiff’s Complaint alleges that Defendant Joseph Schwartz “or his agent”, who is not

identified, made these false representations of material fact. (Doc. No. 1, ¶¶ 83 – 84)

Additionally, Plaintiff’s Complaint fails to identify the place where these representations were

made to Plaintiff. Based upon Plaintiff’s failure to plead fraud with particularity, Defendant

Joseph Schwartz requests that this Court dismiss Count V of Plaintiff’s Complaint.

                                      III.    CONCLUSION

       Based upon Plaintiff’s failure to adequately establish that this Court has subject matter

jurisdiction over this matter, this Court, pursuant to Rules 12(b)(1) and 8(a) of the Federal Rules

of Civil Procedure, must dismiss Plaintiff’s Complaint. Additionally, and based upon Plaintiff’s

failure to adequately establish that this Court has personal jurisdiction over Defendants Joseph

Schwartz, Pro Procurement Services, LLC, and Skyline Healthcare, LLC, this Court, pursuant to

Rule 12(b)(2) of the Federal Rules of Civil Procedure, must dismiss Defendants Joseph

Schwartz, Pro Procurement Services, LLC, and Skyline Healthcare, LLC from this case.

       Moreover, and based upon Plaintiff’s failure to state a claim against Defendant Pro

Procurement Services, LLC, this Court, pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, must dismiss Defendant Pro Procurement Services, LLC from this case. Lastly, and

based upon Plaintiff’s failure to plead fraud with particularity, this Court, pursuant to Rule 9(b)

of the Federal Rules of Civil Procedure, must dismiss Count V of Plaintiff’s Complaint.




                                               -9-
Case 4:19-cv-00415-KGB Document 39 Filed 08/20/19 Page 10 of 11




                                      Respectfully submitted,

                                      MCDANIEL RICHARDSON & CALHOUN
                                      Bart Calhoun, Ark. Bar No. 2011221
                                      1020 West Fourth Street, Suite 410
                                      Little Rock, Arkansas 72201
                                      501-235-8336
                                      bcalhoun@mrcfirm.com
                                      Local Counsel for Defendants

                                      ROBERT J. FEDOR, ESQ., LLC
                                      Robert J. Fedor (OH #0042653)
                                      Pro Hac Vice Admission Forthcoming
                                      23550 Center Ridge Road, Suite 107
                                      Westlake, Ohio 44145
                                      (440) 250-9709
                                      Fax: (440) 250-9714
                                      rjfedor@fedortax.com
                                      Attorney for Defendants




                             - 10 -
        Case 4:19-cv-00415-KGB Document 39 Filed 08/20/19 Page 11 of 11




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 20th, 2019, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF System which will send a notification of such filing to:


       Richard Donovan
       Betsy Baker
       ROSE LAW FIRM
       120 East Fourth Street
       Little Rock, Arkansas 72201-2893
       Attorneys for Plaintiff

       Ronald S. Burnett, Jr.
       PARKER HURST & BURNETT, PLC
       3000 Browns Lane
       Jonesboro, Arkansas 72401
       Attorney for Madison Health & Rehab, LLC


                                                      MCDANIEL RICHARDSON & CALHOUN
                                                      Bart Calhoun




                                             - 11 -
